Citation Nr: 1243690	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-10 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for residuals of discectomy at L5-S1.

2.  Entitlement to an initial compensable evaluation for patellofemoral syndrome of the left knee.

3.  Entitlement to an initial compensable evaluation for a left wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had service from October 1997 to February 2000, March 2002 to August 2002, October 2003 to May 2005, and May 2006 to September 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that a Virtual VA e-file exists for this Veteran.  This e-file was reviewed for new or relevant information; however, a review of the e-file revealed that it contained entirely duplicative information, such as past rating decisions, that are already in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND
      
      Residuals of Discectomy at L5-S1

The Veteran is in receipt of service connection for residuals of discectomy, which is rated as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.    

Here, the report of an October 2007 VA examination reflects full range of motion without objective evidence of pain.  However, the Veteran asserts that he does have pain on motion, and that he reported such to the VA examiner.  As such, the Board finds that the extent to which pain affects range of motion of the thoracolumbar spine is unclear, and an additional examination is necessary.  

The Board additionally notes that records pertaining to treatment of the Veteran's lower back, as well as more recent statements from the Veteran, suggest a neurological component to the Veteran's low back disability.  Future examination of the Veteran's spine should include a full neurological examination to determine whether there are neurological manifestations of the back disability.

	Patellofemoral Syndrome of the Left Knee

The Veteran's left knee disability is evaluated as noncompensably disabling.  He argues that he has pain that affects his functional capacity.  Since the October 2007 VA examination, the Veteran has been seen by VA on an outpatient basis.  In August 2008 a VA provider recommended physical therapy for the Veteran's knees.  In December 2008 a VA physical therapist indicated that he had reviewed a physical therapy progress report and agreed that additional therapy was appropriate.  There are no records of physical therapy for the knees associated with the claims file.  All records pertaining to VA ordered physical therapy for the Veteran's knees should be obtained and associated with the record.  Moreover, as this treatment suggests worsening of the Veteran's left knee disability, an additional VA examination is appropriate.


	Left Wrist Disability

The Veteran's left wrist disability is evaluated as noncompensably disabling.  In his April 2008 notice of disagreement, the Veteran noted that he had undergone MRI testing at Munson Medical Center in mid or late January 2008.  He indicated that the testing had been ordered by VA.  The Board acknowledges that the RO attempted to obtain a release from the Veteran in July 2009; however, if the testing was in fact ordered on a fee basis by VA, additional efforts should be made to secure these records.

The Board additionally observes the Veteran's assertion that he has pain and weakness that  limits the function of his left wrist.  In his notice of disagreement he indicated that he reported pain to the VA examiner despite the statement in the report that there was no objective evidence of pain with motion.  The Board therefore concludes that an additional examination is warranted.

With respect to all three issues, as the Veteran receives medical care through VA, the AOJ should obtain relevant VA medical dating from January 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).  In this regard, the Board notes that in March 2009, a VA provider entered a consultation for functional capacity testing.  As such might have included examination of the Veteran's low back, left knee and left wrist, the report of such testing should be obtained and associated with the claims file.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any additional medical records, not already associated with the claims file or e-file, that are relevant to his claim, to include records of physical therapy and the January 2008 MRI report.  Request that the Veteran complete and return any necessary authorization forms.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain relevant VA medical records dating from January 2009, to include relevant records of fee basis treatment or testing ordered by VA.  

3.  Upon completion of the above development, schedule the Veteran for a VA examination to determine the severity of his service-connected low back, left knee, and left wrist disabilities.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected lumbar spine, left knee, and left wrist disabilities.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain. 

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

The examiner's report should include a description of the above factors that pertain to functional loss due to the low back, left knee, and left wrist disabilities that develops on repetitive use or during flare-up. 

Based on current examination of the Veteran as well as review of the evidence of record to include post service treatment reports and prior physical examinations of the Veteran, the examiner must express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  If flare-ups are not observed during the examination, the examiner should refer to earlier medical records and to the Veteran's lay statements to determine the severity of his flare-ups, and portray additional lost range of motion during such flare-ups.

The examiner should state whether there are any currently present neurologic deficits caused by the Veteran's lumbar spine disability, and indicate the current severity of such neurologic manifestations.  In this regard, the examiner's attention is directed to the Veteran's reports of left leg numbness and the March 2009 VA diagnosis of mild chronic lumbosacral spondylosis and mild chronic left lumbar L5 radiculopathy.  

The examiner should also describe the duration during the previous year of any incapacitating episodes caused by the disability.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4. Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


